I received your question indicating that you “cannot agree ... as to whether there is
a value on scarcity,” and on “competitive multiplier.”

I am going to instruct you to go back and resume your deliberations.

As you deliberate further, feel free to consult your written copies of the jury
instructions on calculating actual damages.

In conferring together, you ought to pay proper respect to each other’s opinions, and
you ought to listen with a mind open to being convinced by each other’s arguments.




                                I
                              01/
                                L'V=i- Z/
                                               h/t
